DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makke et al. (US 2020/0118151 A1).
Consider claim 1, Makke teaches a method performed by a wireless device (abstract), the method comprising: 
determining whether a data session is performance sensitive (paragraph 53, amount of data and priority of data); and 
in response to the data session being performance sensitive: 

performing the data session using the selected DTN (paragraph 56, the data is transmitted using the communication channel).

Consider claim 14, claim 14 is the device claim of the method claim 1 and having similar limitations. Therefore, claim 14 is rejected for the same reasons claim 1 is rejected.

Consider claim 2, Makke also teaches wherein determining whether the data session is performance sensitive includes: identifying a process associated with the data session; determining, using a repository of known processes, whether the process is likely to generate performance-sensitive data sessions; and in response to determining, using the repository of known processes, that the process is likely to generate performance-sensitive data sessions, determining that the data session is performance sensitive (paragraph 52-53, the priority of the transmission data is the claimed performance-sensitive data sessions).

Consider claim 3, Makke also teaches wherein determining whether the data session is performance sensitive includes: monitoring an amount of data communicated by the data session; and in response to the amount of data communicated by the data session in a predetermined time being greater than a predetermined first threshold, or to a time for the amount of data communicated by the data session to reach a 

Consider claims 4 and 16, Makke also teaches wherein selecting the DTN includes selecting the DTN according to a performance requirement of the data session (paragraph 53, channel transfer rate is a performance requirement).

Consider claims 5 and 17, Makke also teaches wherein selecting the DTN according to a performance requirement of the data session includes: selecting the DTN according to information regarding a downlink (DL) performance of the DTN when the performance requirement of the data session includes a DL performance requirement; or selecting the DTN according to information regarding an uplink (UL) performance of the DTN when the performance requirement of the data session includes a UL performance requirement (paragraph 53, channel transfer rate includes both downlink and uplink performance).

Consider claim 6, Makke also teaches wherein selecting the DTN according to a performance requirement of the data session includes selecting the DTN according to information regarding a latency performance of the DTN when the performance requirement of the data session includes a latency requirement, selecting the DTN according to information regarding a throughput performance of the DTN when the 

Consider claims 8 and 19, Makke also teaches wherein selecting the DTN includes selecting the DTN from a list of available DTNs (paragraph 43, selecting a channel has to be selected from a known list of channels).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Ma et al. (US 2011/0287802 A1).
Consider claims 7 and 18, Makke does not teach wherein performing the data session using the selected DTN includes: performing the data session using the selected DTN for a predetermined period of time; and in response to the predetermined 
Ma further teaches wherein performing the data session using the selected DTN includes: performing the data session using the selected DTN for a predetermined period of time; and in response to the predetermined period of time elapsing, selecting a new DTN and performing the data session using the selected new DTN (paragraph 153, communication channel is switched at a predetermined time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of avoiding a collision.

Consider claim 9, Ma further teaches wherein selecting the DTN from the list of available DTNs includes selecting the DTN from the list using a random number generator or a pseudo-random number generator (paragraph 148, channel is randomly selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of avoiding a collision.



s 10-11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Nieman et al. (US 2017/0105222 A1).
Consider claims 10 and 20, Makke does not teach wherein selecting the DTN from the list of available DTNs includes selecting the DTN according to the respective results of micro speed tests performed on the list of available DTNs.
Nieman further teaches wherein selecting the DTN from the list of available DTNs includes selecting the DTN according to the respective results of micro speed tests performed on the list of available DTNs (paragraph 31, select a channel based on the measured data rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of using the channel with better data rate.

Consider claims 11 and 21, Nieman further teaches wherein selecting the DTN from the list of available DTNs includes selecting the DTN according to respective calculations for the list of available DTNs, wherein the calculations are based on respective metrics, respective properties, or both of the available DTNs (paragraph 31, measurement are done on signal strength, data rate, stability, latency, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of using the channel with better data rate.

s 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Morihiro et al. (US 2019/0116532 A1).
Consider claims 12 and 22, Makke does not teach wherein selecting the DTN from the list of available DTNs includes selecting the DTN according to historical performance information regarding the list of available DTNs.
Morihiro further teaches wherein selecting the DTN from the list of available DTNs includes selecting the DTN according to historical performance information regarding the list of available DTNs (paragraph 108-113, selecting a cell is based on history data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of improving efficiency in cell selection.

Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Simonsson et al. (US 2009/0052322 A1).
Consider claims 13 and 23, Makke does not teach wherein selecting the DTN from the list of available DTNs includes: selecting the DTN according to a selection criteria; and when a plurality of DTNs in the list of available DTNs meet the selection criteria, selecting the DTN from the plurality of DTNs according to a policy that minimizes the negative impact that the selection could have on other users of the wireless network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of avoiding congesting a crowded channel.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.